Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0074] “loads” should be changed to –load--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the track" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (KR 10-2018-0113058).
Jung et al. show a substrate treating apparatus 100 having a transport chamber 150, a load lock chamber 140 connected to the transport chamber, a process unit 161-166connected to the transport chamber for performing a process on a substrate which has been transferred from the transport chamber 150, a track 156 provided in the transport chamber 150 and a transport robot 152 which is capable of moving along the track in a non-contact manner for performing a substrate exchange between the load lock chamber 140 and transport chamber 150.
Re claim 4, the track extends from the transport chamber 150 to the inside of the load lock chamber.
Re claim 5, inherent is a control module for controlling the movement of robot 152.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Park et al. (KR 20170068676).
Jung et al. also show a magnetic force unit 61a arranged on one side of a surface which supports a substrate.  Not shown is a supporting pin which protrudes from the support surface for supporting a substrate.  However, shown by Park et al. is the use of at least one supporting pin 336 for supporting a substrate.  To include such a support pin would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as this is common knowledge in the art of substrate conveying in order to reduce contact with the surface of the substrate.
Re claim 3, the track will provide a varying magnetic force to move the transport robot along the track.
Re claim 12, the magnetic force unit 61 and 65 will provide a magnetic force for moving the base unit.
Re claim 13, the magnetic portion 65 of the track 61d is fully capable of providing a varying magnetic force.
Allowable Subject Matter
Claim 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       08/17/2022